UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-1/A (Amendment No. 5) REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Drewrys Brewing Company (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) 27-2153794 (I.R.S. Employer Identification Number) Francis Manzo 5402 Brittany Drive, McHenry, IL 60050 815-575-4815 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) As soon as practicable after the effective date of this registration statement (Approximate date of commencement of proposed sale to the public) This is the initial public offering of the Company's common stock. There is no minimum amount of shares that must be sold in the offering, the net proceeds from this offering may be $(8,000) to $292,000 after expenses. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box: x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting Company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting Company" in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting Company x (Do not check if a smaller reporting Company) Table of Contents CALCULATION OF REGISTRATION FEE Title of Each Proposed Proposed Class of Amount Maximum Maximum Amount of Securities to to be Offering Price Aggregate Registration be Registered Registered Per Unit(1) Offering Price Fee(2) Common Stock by Company (1)The offering price has been arbitrarily determined by the Company and bears no relationship to assets, earnings, or any other valuation criteria. No assurance can be given that the shares offered hereby will have a market value or that they may be sold at this, or at any price. (2)Estimated solely for the purpose of calculating the registration fee based on Rule 457(o). The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. There is no minimum amount of shares that must be sold in the offering. If we do not sell any shares, the Company will lose $8,000 in expenses. If the Company sells all the shares, the Company will net $292,000 after expenses.If the Company sells only 50% of the shares (1,500,000 shares), the net proceeds will be $142,000. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. The date of this prospectus is April , 2012 - 2 - Table of Contents Drewrys Brewing Company This registration statement constitutes the initial public offering of Drewrys Brewing Company’s common stock. Drewrys Brewing Company (“Drewrys”) is registering 3,000,000 shares of common stock at an offering price of $0.10 per share for a total amount of $300,000. The Company will sell the securities in $100 increments. There are no underwritersor broker dealers involved with the offering. The Company is not a blank check company and we have no plans or intentions to be acquired or merge with an operating company. We also have no plans to change our management nor enter into change of control or similar transaction. In addition, Mr. Francis Manzo, our sole shareholder, has no plans to enter into a change of control or similar transaction or to change management. The Company's sole officer and director, Mr. Francis Manzo, will be responsible for marketing and selling these securities. The Company will offer the securities on a “best efforts basis” and there will be no minimum amount required to close the transaction. If all the shares are not sold, there is the possibility that the amount raised may be minimal and might not even cover the costs of the offering which the Company estimates at $8,000. The offering price of $0.10 per share may not reflect the market price of the shares after the offering. The proceeds from the sale of the securities will be placed directly into the Company's account and there will not be an escrow account. All proceeds from the sale of the securities are non-refundable, except as may be required by applicable laws. The Company will pay all expenses incurred in this offering. There has been no public trading market for the common stock of Drewrys Brewing Company. The offering will be closed at the earlier of180 days after the registration statement becomes effective or all of the shares are sold in the offering. THIS INVESTMENT INVOLVES A HIGH DEGREE OF RISK. YOU SHOULD PURCHASE SHARES ONLY IF YOU CAN AFFORD A COMPLETE LOSS. SEE "RISK FACTORS" BEGINNING ON . Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of the prospectus. Any representation to the contrary is a criminal offense. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. The date of this prospectus is March, 2012 - 3 - Table of Contents TABLE OF CONTENTS Page No. PART I SUMMARY OF OUR OFFERING 5 SUMMARY INFORMATION ABOUT DREWRYS 6 SUMMARY OF FINANCIAL DATA 7 DESCRIPTION OF PROPERTY 7 RISK FACTORS 8 USE OF PROCEEDS 15 DETERMINATION OF OFFERING PRICE 19 DILUTION OF THE PRICE YOU PAY FOR YOUR SHARES 19 THE OFFERING BY THE COMPANY 20 PLAN OF DISTRIBUTION 20 LEGAL PROCEEDINGS 21 BUSINESS 21 MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 27 LIMITED OPERATING HISTORY, NEED FOR ADDITIONAL CAPITAL 27 PLAN OF OPERATION 27 LIQUIDITY AND CAPITAL RESOURCES 29 MANAGEMENT 20 BACKGROUND OF OFFICER AND DIRECTOR 31 COMMITTEES OF THE BOARD OF DIRECTORS 32 CODE OF BUSINESS CONDUCT AND ETHICS 33 CERTAIN TRANSACTIONS AND RELATED TRANSACTIONS 34 EXECUTIVE COMPENSATION 34 SUMMARY OF COMPENSATION 34 SUMMARY OF COMPENSATION TABLE 34 PRINCIPAL STOCKHOLDERS 35 DESCRIPTION OF SECURITIES 36 REPORTING 36 STOCK TRANSFER AGENT 36 STOCK OPTION PLAN 37 LEGAL MATTERS 37 EXPERTS 37 FINANCIAL STATEMENTS 38 PART II - INFORMATION NOT REQUIRED IN THE PROSPECTUS ITEM 9. OTHER EXPENSES OF ISSUANCE AND DISTRIBUTION II-1 ITEM 10. INDEMNIFICATION OF DIRECTOR AND OFFICER II-2 ITEM 11. RECENT SALES OF UNREGISTERED SECURITIES II-3 ITEM 12. EXHIBITS II-3 ITEM 13. UNDERTAKINGS II-6 SIGNATURES II-8 - 4 - Table of Contents SUMMARY OF OUR OFFERING Drewrys Brewing Company has 9,000,000 shares of common stock issued and outstanding and is registering an additional 3,000,000 shares of common stock for offering to the public. The company plans to sell all 3,000,000 shares of common stock after this registration becomes effective. The price at which the company offers these shares is fixed at $0.10 per share for the duration of the offering. Drewrys Brewing Company will receive all proceeds from the sale of the common stock. 3,000,000 shares of common stock are offered by the company. Offering price per share by the company The price, if and when the company sells the shares of common stock, is set at $0.10. Number of shares outstanding before the offering of common shares 9,000,000 common shares are currently issued and outstanding. Number of shares outstanding after the offering of common shares 12,000,000 common shares will be issued and outstanding after this offering is completed if all shares are sold.If the offering is not fully subscribed, less than 12,000,000 will be outstanding after the offering. For example, if the Company sells 50% of the total offering of 3,000,000 shares of common stock, or 1,500,000 shares, the Company will have 10,500,000 shares of common stock issue and outstanding when the offering is concluded. The minimum number of shares to be sold in this offering None. Market for the common shares There is no public market for the common shares. The shares are being offered at $0.10 per share. Drewrys may not be able to meet the requirement for a public listing or quotation of its common stock. Further, even if Drewrys’ common stock is quoted or granted listing, a market for the common shares may not develop. If a market develops, the price of the shares in the market may be less thanthe price of the shares being sold in this offering. Use of proceeds The Company intends to use the proceeds of this offering to complete the packaging design for our Drewrys brand, hiringas-needed consultants to handleour future brewing and production agreementswith contract brewers, making the required deposits with the contract brewer and packaging suppliers for finished product, and for a marketing plan to hire local distributors to promote our products.The expenses of this offering, including the preparation of this prospectus and the filing of this registration statement, estimated at $8,000, are being paid for by Drewrys. The net proceeds will be the gross proceeds from the offering less the expenses of $8,000. Therefore, if all shares are sold in the offering, the net proceeds will be $292,000 ($300,000 Gross proceeds - $8,000 expenses). If only 50% of the shares are sold, the net proceeds will be $142,000 ($150,000 gross less $8,000 of expenses). The proceeds will be used first for essential business operations (ex., SEC filings, auditing fees, etc.) and the remaining portion will be used to develop our Drewrys brand to final actual product production. None of the proceeds will be paid to any existing shareholder, officer or director. Termination of the offering The offering will conclude at the earlier of when all 3,000,000 shares of common stock have been sold, or 180 days after this registration statement is declared effective by the Securities and Exchange Commission. Terms of the offering The Company's President, Chief Executive Officer, Sole Member of the Board of Directors Chief Financial Officer Principal Accounting Officer Secretary will sell the common stock upon effectiveness of this registration statement. Risk Factors You should read the "Risk Factors" section beginning on page 5 and consider these factors carefully before deciding to invest in shares of our common stock. - 5 - Table of Contents You should rely only upon the information contained in this prospectus. Drewrys has not authorized anyone to provide you with information different from that which is contained in this prospectus. Drewrys is offering to sell shares of common stock and seeking offers to buy shares of common stock only in jurisdictions where offers and sales are permitted. The information contained in this prospectus is accurate only as of the date of this prospectus, regardless of the time of delivery of this prospectus, or of any sale of the common stock. This summary provides an overview of selected information contained in this prospectus. It does not contain all the information that you should consider before making a decision to purchase the shares offered by Drewrys. You should very carefully and thoroughly read the more detailed information in this prospectus and review our financial statements. SUMMARY INFORMATION ABOUT DREWRYS Drewrys plans to create and market a line of low priced beers under the trademarked Drewrys brand name and craft beers under the trademarked Holihan brand name.Depending upon the success of the Drewrys and Holihan brands, eventually other brand names would be created. Drewrys' first product will be a Drewrys branded beer.The name DREWRYS was granted trademark status by the United States Patent and Trademark Office on August 10, 2010. Drewrys was a beer brand with a heritage dating back to 1878 that was distributed in the Great Lakes region of the United States and disappeared from production in the 1990’s.The Company holds a trademark for the name HOLIHAN and was granted trademark status by the United States Patent and Trademark Office on September 7, 2010.The Company also holds a trademark for CANADIAN ACE that was issued by the State of Illinois on November 2, 2011.Ownership of all of these trademarks was transferred to the Company from the previous owners, Aventura Beverages, Inc., Holihan/Van Houten, Inc. and/or Francis Manzo, the President of the Company.Both Aventura Beverages, Inc. and Holihan/Van Houten, Inc. are entities wholly owned by Francis Manzo. Drewrys plans to sell to distributors only, targeting select distributors that specialize in lower priced and craft beers which is a growing category of beer sales. The Company has identified four segments in the retail industry: Warehouse Club stores, grocery chain retailers, liquor/beer stores, and convenience store retailers. The Company will initially target sales through the liquor/beer stores and convenience stores segments withdistributors that the Company will eventually appoint.The convenience store segment has the largest dollar share of all beer sales, and the “budget” category is second largest within that sales channel.The budget beer category in the convenience store channel increased 3% and Microbrews/Craft beers grew 12.8% (As reported in the June 13, 2011 issue of Convenience Store News).It is the convenience and liquor store channel we believe we have the greatest opportunity to attract new customers to our brands in a competitive marketplace. - 6 - Table of Contents As of the date of this prospectus, we have not generated any revenue from our business operations. The Company's business and marketing plans have not been completed and are subject to change. The Company's auditors have raised substantial doubt as to the Company's ability to continue as a going concern. Our business and registered office is located at the residence of our President, Mr. Francis Manzo, located at 5402 Brittany Drive, McHenry, IL 60050. Our contact number is 815-575-4815. As of December 31,2011, Drewrys had $51 of cash on hand in the corporate bank account. The Company currently has incurred liabilities of $13,388 as of December 31,2011. The Company anticipates incurring costs associated with this offering totaling approximately $8,000. The following financial information summarizes the more complete historical financial information found in the audited financial statements of the Company filed with this prospectus. SUMMARY FINANCIAL DATA The following summary financial data should be read together with our financial statements and the related notes and "Management's Discussion and Analysis or Plan of Operation" appearing elsewhere in this prospectus. The summary financial data is not intended to replace our financial statements and the related notes. Our historical results are not necessarily indication of the results to be expected for any future period. BALANCE SHEET AS OF DECEMBER 31,2011 AS OF DECEMBER 31, 2010 Total Assets $ 611 $ 1,160 Total Liabilities $ 13,388 $ 6,950 Shareholder's Equity/(Deficit) $ (12,777 ) $ (5,790 ) FOR THE YEAR ENDED DECEMBER 31,2011 PERIOD FROM INCEPTION (OCTOBER 11, 2010)TO DECEMBER 31, 2010 OPERATING DATA Revenue $ 0 $ 0 Net Loss $ 10,307 $ 8,399 Net Loss Per Share * $ 0.000 - * Diluted loss per share is identical to basic loss per share as the Company has no potentially dilutive securities outstanding. As indicated in the financial statements accompanying this prospectus, Drewrys has had no revenue to date and has incurred only losses since inception. The Company has had no operations and has been issued a "going concern" opinion from their auditors, based upon the Company's reliance upon the sale of our common stock as the sole source of funds for our future operations. DESCRIPTION OF PROPERTY The company does not own any real estate or other properties. The company's office is located at 5402 Brittany Drive, McHenry, Illinois 60050. The business office is located at the residence of Francis Manzo, the CEO, of the company at no charge. - 7 - Table of Contents RISK FACTORS Please consider the following risk factors and other information in this prospectus relating to our business and prospects before deciding to invest in our common stock. This offering and any investment in our common stock involves a high degree of risk. You should carefully consider the risks described below and all of the information contained in this prospectus before deciding whether to purchase our common stock. If any of the following risks actually occur, our business, financial condition and results of operations could be harmed. The Company considers the following to be the material risks for an investor regarding this offering. Drewrys should be viewed as a high-risk investment and speculative in nature. An investment in our common stock may result in a complete loss of your entire investment. Please consider the following risk factors before deciding to invest in our common stock. RISKS RELATED TO OUR FINANCIAL CONDITION AND CAPITAL REQUIREMENTS AUDITOR'S GOING CONCERN THERE IS SUBSTANTIAL UNCERTAINTY ABOUT THE ABILITY OF DREWRYS BREWING COMPANY TO CONTINUE ITS OPERATIONS AS A GOING CONCERN In their audit report for the period ending December 31, 2011 and dated April 10, 2012, our auditors have expressed an opinion that substantial doubt exists as to whether we can continue as an ongoing business. Because our sole officer may be unwilling or unable to loan or advance any additional capital to Drewrys Brewing Company, we believe that if we do not raise additional capital within 12 months of the effective date of this registration statement, we may be required to suspend or cease the development of our business and marketing plans. Due to the fact that there is no minimum investment and no refunds on sold shares, you may be investing in a company that will not have the funds necessary to develop its business strategies. As such we may have to cease operations and you could lose your entire investment. See the “December 31, 2011’ Audited Financial Statements - Auditors Report". Because the Company has been issued an opinion by its auditors that substantial doubt exists as to whether it can continue as a going concern, it may be more difficult to attract investors. SINCE DREWRYS ANTICIPATES OPERATING EXPENSES WILL INCREASE PRIOR TO GENERATING A PRODUCT FOR SALE, IT MAY NEVER ACHIEVE PROFITABILITY AND IF THE COMPANY CAN NOT ACHIEVE PROFITABILITY OR RAISE ADDITIONAL CAPITAL, IT MAY FAIL RESULTING IN A COMPLETE LOSS OF YOUR INVESTMENT The Company must complete the business and marketing plans before any product and packaging development can start. There is no history upon which to base any assumption as to the likelihood that the Company will be successful in creating a product. We cannot provide investors with any assurance that if we create a craft or lower-priced budget beer product, that we will be successful in attracting customers and have the ability to generate any revenue. If we are unable to address these risks, there is a high probability that our business can fail, which will result in the loss of your entire investment. - 8 - Table of Contents OUR BUSINESS WILL FAIL IF WE DO NOT OBTAIN ADEQUATE FINANCING, RESULTING IN THE COMPLETE LOSS OF YOUR INVESTMENT We may require additional financing to sustain our business operations.Currently, we do not have any arrangements for financing and can provide no assurances to investors that we will be able to obtain any when required. If we don't raisethe entire amount being sough in this offering, , our business may fail. OUR LACK OF AN OPERATING HISTORY GIVES NO ASSURANCE THAT OUR FUTURE OPERATIONS WILL RESULT IN ANY REVENUES, WHICH COULD RESULT IN THE SUSPENSION OR TERMINATION OF OUR OPERATIONS AND INVESTORS MAY LOOSE THEIR ENTIRE INVESTMENT We were incorporated in Nevada on October 11, 2010 and subsequently acquired the registered trademarks to the names DREWRYS, HOLIHAN and CANADIAN ACE from the President and Founder of the Company, Francis Manzo. Ownership was transferred by a ‘Bill of Sale’ Document on February 1, 2012. We have not created or sold any beer product which will be required to generate revenue. We are an early entry stage company in a very competitive market. We have no operating history upon which an evaluation of our future success or failure can be made. Based upon our current plans, we expect that we will incur operating losses in future periods because we will be incurring expenses and not generating revenues until we have a product. If and when we have a product, we cannot guarantee that we will be successful in generating revenues in the future. Failure to generate revenues will cause us to go out of business and you will lose your entire investment. SOURCE OF BEER FOR OUR BRANDS To manufacture beer for us, we need to work with contract brewers to brew beer for us in the types and styles we plan to market. We may not be able to come to an agreement with a contract brewer to brew for us due to costs, production runs, time required to brew beer and have available for us when we have an order to deliver. Contract brewers may also have requirements and that we may be too small for them to work with us. OUR OPERATING RESULTS MAY PROVE UNPREDICTABLE WHICH MAY IMPACT THE COMPANY AND THE VALUE OF THE INVESTMENT Our operating results are likely to fluctuate significantly in the future due to a variety of factors, many of which we have no control over. Currently, we don't have a product or prototype. Factors that may cause our operating results to fluctuate significantly include: our inability to generate enough working capital from initial equity sales, our ability to hire key personnel to help launch our product, our inability to source a contract brewer to manufacture and package our lower-priced and craft beer product, and Mr. Manzo's time allocation to operate the business.If and when we are able to create our Drewrys brand beer product, the risk factors include: the level of acceptance by the beer distributors and wholesalers retail market for our beer products; competitive landscape with other product suppliers, pricing, fluctuations in the demand for our products, and capital expenditures relating to expansion of our future business, operations and infrastructure and general economic conditions. If realized, any of these risks could have a materially adverse effect on our business, financial condition and operating results. THE COMPANY'S SOLE OFFICER AND DIRECTOR MAY NOT BE IN A POSITION TO DEVOTE A MAJORITY OF HIS TIME TO THE COMPANY, WHICH MAY RESULT IN PERIODIC INTERRUPTIONS AND EVEN BUSINESS FAILURE. Mr. Manzo, our sole officer and director, has other business interests and currently devotes approximately 10 to 15 hours per week to our operations. If Mr. Manzo is not able to devote sufficient time to run the Company, this may result in periodic interruptions in developing our business. Such delays could have a significantly negative effect on the success of the business. - 9 - Table of Contents THE CEO MAY LEAVE THE COMPANY WHICH COULD ADVERSELY AFFECT THE ABILITY OF THE COMPANY TO CONTINUE OPERATIONS. IF THE COMPANY CEASES OPERATIONS, YOU WILL LOSE YOUR INVESTMENT Because the Company is entirely dependent on the efforts of its CEO, sole officer and director, his departure or the loss of his services in the future could have a materially adverse effect on the business. His expertise in the retail trade, consumer products, food and beverage industry as well as his marketing expertise is critical to the success of the business. The loss of this resource would have a significant impact on our business. The Company does not maintain key person life insurance on its sole officer and director. The loss of his services will materially impact the business and we might have to cease operations if a replacement cannot be found on a timely basis. IF THE COMPANY CEASES OPERATIONS, IT IS HIGHLY LIKELY THAT THERE WILL NOT BE SUFFICIENT ASSETS TO SELL AND RETURN ANY CAPITAL TO INVESTORS. UNDER THESE CIRCUMSTANCES, YOU WILL LOSE YOUR INVESTMENT. In the event of the dissolution of the Company, the proceeds realized from the liquidation of its assets, if any, will be used primarily to pay the claims of the Company's creditors, if any, before there can be any distribution to the shareholders. In that case, the ability of purchasers of the offered shares to recover all or any portion of the purchase price for the offered shares will depend on the amount of funds realized, if any, after the settlement of claims. RISKS RELATED TO THE COMPANY'S MARKET AND STRATEGY IF, AFTER DEMONSTRATING PRODUCTION OF A CRAFT AND LOWER-PRICED DOMESTIC BEERS, WE ARE UNABLE TO ESTABLISHRELATIONSHIPS WITH DISTRIBUTION PARTNERS AND/OR CUSTOMERS, THE BUSINESS WILL FAIL. Because there may be a substantial delay between the completion of this offering and the execution of the business plan, our expenses may be increased and it may take us longer to generate revenues. We have no way to predict when we will begin delivering our products. In addition, it takes time, money, and resources to build relationships with distributors, retail customers, contract brewers, and supplier partners. If these efforts are unsuccessful or take longer than anticipated, the Company may run out of capital and the business may fail. WE MAY BE UNABLE TO GAIN ANY SIGNIFICANT MARKET ACCEPTANCE FOR OUR PRODUCTS OR ESTABLISH A SIGNIFICANT MARKET PRESENCE WITH THE RETAILERS AND CONSUMERS. IF WE CAN NOT GAIN MARKET ACCEPTANCE, WE WILL NOT BE ABLE TO GENERATE REVENUE AND OUR BUSINESS WILL FAIL. The Company's growth strategy is substantially dependent upon its ability to market its future products successfully to beer distributors and wholesalers and retailers who sell beer. However, it may be very difficult to achieve significant acceptance and product appeal, competition, and other factors outside of the Company's control. Such acceptance, if achieved, may not be sustained for any significant period of neither time nor build to an acceptable volume that is sufficient to maintain our business. In addition, there is no guarantee that any acceptance by customers will continue. Failure of the Company's products to achieve or sustain market acceptance could have a materially adverse effect on our business, financial conditions and the results of our operations. OBTAINING CONTRACTS TO SELL PRODUCTS WITH RETAILERS CARRYING BEER IS VERY DIFFICULT AND TIME CONSUMING. WITHOUT THESE TYPES OF CONTRACTS, THE COMPANY WILL NOT BE ABLE TO SELL ITS PRODUCTS AND ITS BUSINESS WILL FAIL. In the beer and liquor section in retail locations, shelf space is very expensive and difficult to obtain. Since we are a small early stage company, it will be very time consuming and expensive to obtain the types of contracts which are required to sell our products and successful retail shelf placement. If we are not able to secure these contracts, we will not be able to sell our product and our business may fail. - 10 - Table of Contents THE DISTRIBUTORS GENERALLY SELL PRODUCTS IN HIGH VOLUMES BUT HAVE VERY LOW MARGINS. WE MUST BE ABLE TO OPERATE OUR BUSINESS TO SUPPLY THESE DISTRIBUTOR PARTNERS WITH PRODUCT VOLUMES THAT FIT WITH THEIR BUSINESS. IF WE ARE NOT ABLE TO SERVICE THESE DISTRIBUTION PARTNERS AND MATCH THEIR VOLUME REQUIREMENTS, WE WILL LOSE THEM AS DISTRIBUTORS, OUR REVENUES WILL FALL, AND WE MIGHT HAVE TO CEASE OPERATIONS, WHICH COULD RESULT IN A LOSS OF YOUR INVESTMENT. The Company expects to sell products through a small number of liquor and beer wholesalers and distributors who in turn sell to retailers for consumer purchase. These retailers will require that we accommodate certain volume requirements to remain on their shelves and if we cannot accommodate those volume requirements, they might choose to discontinue selling our products. If we lose a distribution partner, our revenues will be materially impacted and we might have to cease operations. If these circumstances occur, investors will lose their investment. THE COMPANY ANTICIPATES THAT ESTABLISHING AND MAINTAINING A CUSTOMER BASE IN THEMIDWEST AND EASTERN REGIONS OF THE COUNTRY MAY BE DIFFICULT TO ACHIEVE ESPECIALLY SINCE CONSUMERS ARE ALWAYS COST CONSCIOUS. IF WE CAN NOT ATTRACT A CUSTOMER BASE, WE FACE A HIGH RISK OF BUSINESS FAILURE WHICH WOULD RESULT IN THE LOSS OF YOUR INVESTMENT. The Company expects that attracting, building and managing a retail customer base through the efforts of the independent distributor is very difficult to accomplish in the beer retailer market. Customers are very cost sensitive and will switch to any other product based on cost or taste. We plan to provide a product that is great tasting and economical. Accordingly, when we are ready, if we cannot build a consistent customer base, our future sales and operating results will be negatively impacted and our business could fail. THE COMPANY HAS NO PRODUCTS DEVELOPED OR AVAILABLE FOR SALE The Company has no beer products developed or available for sale prior to this offering. Proceeds raised by this offering will be used to begin the marketing plan, product packaging and label design, and make arrangement with contract brewers to begin beer production under our brand labels. If we do not raise sufficient funds, we may be unable to begin revenue sales and our business could fail.Even if we are successful in developing beer products, there can be no assurances that a wholesale or retail market for our products will develop and/or be sustained or that the Company will be profitable. RELIANCE ON INDEPENDENT DISTRIBUTORS AND WHOLESALERS The Company will rely on independent distributors and wholesalers in the marketing of its products to retail stores. Because of the various federal and state laws, the Company will need to hire independent distributors, which are considered the second-tier in the marketing of beer and alcohol beverages (see “Government Regulation”). The distributors that the Company will rely upon may also market competing imported and domestic craft beers.Although by law distributors are independent of any brewer, a distributor can be controlled if it relies on one or two large brewers who account for the majority of its sales.The Company has no formal written distribution agreements with any distributors at this time.These distributors may also market beers from other manufacturers who have greater marketing resources than the Company. As a result, we may not get as much sales attention as other beer brands do. Should the Company not be able to secure distribution services from these independent sales entities, the Company’s operating results will be negatively impacted and our business could fail. Most distribution agreements may be terminated by either party with 30-days written notice.The laws of some states, however, may restrict the Company’s ability to terminate its agreements with distributors in those states.The inabilitytoterminate a distributor who is performingpoorly could have a material adverseeffect on the Company's business, financial condition, and results of operations.A down-turn in the performance of a single distributor can also have a material adverse impact on the Company’s business, financial condition, and results of operations. RELIANCE ON THE CRAFT BEER AND LOWER-PRICED OR BUDGET BEER MARKET The Company planned offerings of beer will fall into two sales and beer marketing categories: Craft Beer and the Lower or Budget priced beer category.Our Drewrys beer brand will target the mainstream beer drinker who is looking for a good tasting beer at an inexpensive and reasonable price. Our Holihan beer brand will be marketed as a premium craft beer offering different taste styles such as Bock, Ale, Dark, and Wheat as examples.Although thedomestic craft beer and budget or lower priced beer segment of the highly competitive U.S. beer market has been characterized by more than ten years of steady growth, the growth rate may vary from region to region, and there is no assurance that the rate of growth will continue.If the growth rate were to not continue to rise or rise at a slower rate, the Company might face increased competition, might incur greater expenses and reduced gross margins that could have a material adverse impact on its business, financial condition, and results of operations. - 11 - Table of Contents RISKS RELATED TO INVESTING IN OUR BUSINESS IF THE COMPANY ENCOUNTERS ADDITIONAL EXPENSES OR CHARGES AND CAN NOT RESOLVE THEM AT ACCEPTABLE COSTS, THE COMPANY WILL RUN OUT OF CAPITAL AND THIS MAY CAUSE US TO CEASE OPERATIONS. Because we are a small business, with limited assets, we are not in a position to assume unanticipated costs and expenses. If we encounter these types of circumstances and do not have the financial resources to resolve them, we may have to suspend operations or cease operations entirely, which could result in a total loss of your investment. In addition, in order to continue our reporting obligations with the SEC, we will need to ensure that we have adequate funds to hire auditors and other professionals to assist the Company with meeting its reporting obligations.If we do not have adequate funds, we may fail to be able to meet our reporting obligations and cease trading, assuming the Company develops a publicly traded market. THE COMPANY MAY RETAIN INDEPENDENT RESOURCES OR CONSULTANTS TO HELP GROW THE BUSINESS. IF THESE RESOURCES DO NOT PERFORM, THE COMPANY MAY HAVE TO CEASEOPERATIONS AND YOU MAY LOSE YOUR INVESTMENT. The company's management may retain independent contractors to provide services to the company. Those independent individuals and organizations have no fiduciary duty to the shareholders of the company and may not perform as expected, negatively impacting our operations. THE BEER MARKET IS A MATURE MARKET WITH AGGRESSIVE COMPETITION ON PRICING, SERVICES AND SUPPORT. FAILURE TO PROVIDE ATTRACTIVE MARGINS AND ADEQUATE SERVICES AND SUPPORT TO DISTRIBUTORS AND RETAILERS WILL RESULT IN DECREASED REVENUES. WITHOUT REVENUES OUR BUSINESS WILL FAIL. The Company believes the beer market is very competitive and aggressive on pricing, service, and support. Competitors may enter this sector with superior products, services, financial resources, conditions and/or benefits. This would infringe on our ability to attract customers, lengthen our sales cycle, and increase marketing costs, which in turn will have an adverse effect upon our business and the results of our operations. COMPETITION MAY DECREASE OUR FUTURE ABILITY TO GAIN CUSTOMERS AND MARKET SHARE. Several of our competitors have substantially more capital, longer operating histories, greater brand recognition, larger distributors and customer bases than we do. The competitors include Anheuser-Busch Inbev, The Miller/Coors joint venture, Pabst Brewing, Samuel Adams Brewing, Heineken, and numerous other import and craft brewers. The brewery we select to act as a co-packer and brewer for our products will also be considered a competitor. These competitors may also adopt more aggressive pricing policies and establish more comprehensive marketing and advertising campaigns than we can. Our competitors may develop product offerings that we do not offer or that are more sophisticated or more cost effective. For these and other reasons, our competitors' products may achieve greater acceptance in the marketplace, limiting our ability to attract customers. Our failure to adequately address these factors could harm our business and operating results. RISKS RELATED TO THIS OFFERING WE MAY NOT RECEIVE ENOUGH CAPITAL FROM THIS OFFERING TO ENABLE US TO CONTINUE OPERATING OUR BUSINESS. We are dependent on the availability of capital from this offering to proceed with our business plan.We are selling the shares directly to public at a fixed price of $0.10 per share for the duration of the offering, without the use of a registered broker/dealer firm, so we may not sell a sufficient number of shares to successfully implement our business plan.We have no commitments for additional capital as of the date of this prospectus and will not seek other capital until the termination of this offering.Accordingly, investors are advised that the proceeds of this offering may not be sufficient to enable us to conduct our business and, if additional sufficient capital is not received, we may have to curtail or liquidate our operations. THIS IS A RISKY INVESTMENT BECAUSE THERE IS NO MINIMUM NUMBER OF SHARES THAT MUST BE SOLD IN THIS OFFERING. There is no minimum number of shares that must be sold in this offering.The funds raised in this offering may not be sufficient to defray the costs associated with making this offering and provide us with enough working capital to successfully launch our business.Because there is no minimum number of shares that must be sold in this offering, the funds raised in this offering may not be sufficient to cover our operating expenses and therefore, we may have to curtail or liquidate our operations. - 12 - Table of Contents IF A MARKET FOR OUR COMMON STOCK DOES NOT DEVELOP, SHAREHOLDERS MAY BE UNABLE TO SELL THEIR SHARES. There is presently no public market for our shares of common stock.There is no assurance that a trading market will develop or be sustained. Accordingly, you may have to hold the shares of common stock indefinitely and may have difficulty selling them if an active trading market does not develop.We plan to hire a securities broker to serve as our market maker by filing an application on our behalf to apply for quotation of our common stock on the OTC Market upon the effectiveness of the registration statement, of which this prospectus forms a part.However, our shares of common stock may never be traded on the OTC Marketor, if traded, a public market may not materialize.To date, we have not solicited any securities brokers to become market makers of our common stock and there can be no guarantee that we will able to find a market maker to willing to file an application on our behalf to apply for quotation of our common stock on the OTC Market upon the effectiveness of the registration statement.If a public market for our common stock does not develop, investors may not be able to re-sell their shares and may lose all of their investment. IF SHAREHOLDERS SELL A LARGE NUMBER OF SHARES ALL AT ONCE OR IN BLOCKS AFTER THIS OFFERING, THE MARKET PRICE OF OUR SHARES WOULD MOST LIKELY DECLINE. We are offering 3,000,000 shares of our Common Stock at a fixed price of $0.10 per share for the duration of the offering. Our shares of common stock are presently not traded on any market or securities exchange, but should a market develop, shares sold at a price below the current market price at which the common stock is trading will cause that market price to decline. Moreover, the offer or sale of a large number of shares at any price may cause the market price to fall. BECAUSE WE WILL BE SUBJECT TO THE “PENNY STOCK” RULES ONCE OUR SHARES ARE QUOTED ON THE OVER-THE-COUNTER BULLETIN BOARD, THE LEVEL OF TRADING ACTIVITY IN OUR SHARES OF COMMON STOCK MAY BE REDUCED. Broker-dealer practices in connection with transactions in “penny stocks” are regulated by penny stock rules adopted by the SEC. Penny stocks generally are equity securities with a price of less than $5.00 (other than securities registered on some national securities exchanges or quoted on NASDAQ). The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document that provides information about penny stocks and the nature and level of risks in the penny stock market. The broker-dealer also must provide the customer with current bid and ask quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction, and, if the broker-dealer is the sole market maker, the broker-dealer must disclose this fact and the broker-dealer’s presumed control over the market, and monthly account statements showing the market value of each penny stock held in the customer's account. In addition, broker-dealers who sell these securities to persons other than established customers and “accredited investors” must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written agreement to the transaction. Consequently, these requirements may have the effect of reducing the level of trading activity, if any, in the secondary market for a security subject to the penny stock rules, and investors in our common stock may find it difficult to sell their shares. BECAUSE THERE IS NO PUBLIC TRADING MARKET FOR OUR COMMON STOCK, YOU MAY NOT BE ABLE TO RESELL YOUR STOCK AND NOT BE ABLE TO TURN YOUR INVESTMENT INTO CASH There is currently no public trading market for Drewrys' common stock.Therefore, there is no central place, such as a stock exchange or electronic trading system, to resell your shares. If you do want to resell your shares, you will have to locate a buyer and negotiate your own sale. INVESTING IN OUR COMPANY WILL RESULT IN AN IMMEDIATE LOSS BECAUSE BUYERS WILL PAY MORE FOR OUR COMMON STOCK THAN THE PRO RATA PORTION OF THE ASSETS ARE WORTH The Company has only been recently formed and has only a limited operating history and no earnings, therefore, the price of the offered shares is not based on any data. The offering price and other terms and conditions regarding the Company's shares have been arbitrarily determined and do not bear any relationship to assets, earnings, book value or any other objective criteria of value. No investment banker, appraiser or other independent third party has been consulted concerning the offering price for the shares or the fairness of the offering price used for the shares. The offering price of $0.10 per common share as determined herein is substantially higher than the net tangible book value per share of the Company's common stock. Drewrys' assets do not substantiate a share price of $0.10. This premium in share price applies to the terms of this offering and does not attempt to reflect any forward looking share price subsequent to the Company obtaining a listing on any exchange, or becoming quoted on the OTC Bulletin Board (“OTCBB”) or OTC Market (“Pink Sheets”). THERE IS NO MINIMUM AMOUNT REQUIRED TO BE RAISED IN THIS OFFERING, AND IF WE CANNOT GENERATE SUFFICIENT FUNDS FROM THIS OFFERING, THE BUSINESS WILL FAIL. There is no minimum amount of shares that need to be sold in this Offering for the Company to access the funds. Therefore, the proceeds of this Offering will be immediately available for use by us and we do nothave to wait until a minimum number of Shares have been sold to keep the proceeds from any sales. We cannot assure you that subscriptions for the entire Offering will be obtained. We have the right to terminate the offering of the Shares at any time, regardless of the number of Shares we have sold since there is no minimum subscription requirement. Our ability to meet our financial obligations, cash needs, and to achieve our objectives, could be adversely affected if the entire offering of shares is not fully subscribed for. - 13 - Table of Contents BECAUSE THE COMPANY HAS 75,000,, MANAGEMENT COULD ISSUE ADDITIONAL SHARES, DILUTING THE CURRENT SHAREHOLDERS' EQUITY The Company has 75,000,000 authorized shares, of which only 9,000,000 are currently issued and outstanding and an up to a maximum amount of 12,000,000 will be issued and outstanding after this offering terminates if the full offering is subscribed. The Company's management may, without the consent of the existing shareholders, issue substantially more shares, causing a large dilution in the equity position of the Company's current shareholders. Additionally, large share issuances would generally have a negative impact on the Company's share price. It is possible that, due to additional share issuance, you could lose a substantial amount, or all, of your investment. INVESTING IN THE COMPANY IS HIGHLY SPECULATIVE AND COULD RESULT IN THE ENTIRE LOSS OF YOUR INVESTMENT Purchasing the offered shares is highly speculative and involves significant risk. The offered shares should not be purchased by any person who cannot afford to lose their entire investment. The business and marketing plan of the Company is not completed, and it is possible that we may be unable to finish it. The Company's shareholders may be unable to realize a substantial or any return on their purchase of the offered shares and may lose their entire investment. For this reason, each prospective purchaser of the offered shares should read this prospectus and all of its exhibits carefully and consult with their attorney, business and/or investment advisor. AS WE DO NOT HAVE AN ESCROW OR TRUST ACCOUNT WITH SUBSCRIPTIONS FOR INVESTORS, IF WE FILE FOR OR ARE FORCED INTO BANKRUPTCY PROTECTION, THEY WILL LOSE THE ENTIRE INVESTMENT Invested funds for this offering will not be placed in an escrow or trust account and if we file for bankruptcy protection or a petition for involuntary bankruptcy is filed by creditors against us, your funds will become part of the bankruptcy estate and administered according to the bankruptcy laws. As such, you will lose your investment and your funds will be used to pay creditors. THE COMPANY DOES NOT ANTICIPATE PAYING DIVIDENDS IN THE FORESEEABLE FUTURE, SO THE ONLY WAY IN WHICH YOU CAN MAKE A GAIN ON ANY INVESTMENT IN THIS COMPANY IS TO SELL THE STOCK IF AND ONLY IF A MARKET DEVELOPS. We do not anticipate paying dividends on our common stock in the foreseeable future, but plan rather to retain earnings, if any, for the operation growth and expansion of our business. Therefore, the only way to liquidate your investment is to sell your stock. IN THE EVENT THAT THE COMPANY'S SHARES ARE TRADED, THEY MAY TRADE UNDER $5.00 PER SHARE AND THUS WILL BE A PENNY STOCK. TRADING IN PENNY STOCKS HAS MANY RESTRICTIONS AND THESE RESTRICTIONS COULD ADVERSELY AFFECT THE PRICE AND LIQUIDITY OF THE COMPANY'S SHARES CREATING A POTENTIAL LOSS OF INVESTMENT In the event that our shares become publicly traded, and our stock trades below $5.00 per share, our stock would be known as a "penny stock", which is subject to various regulations involving disclosures to be given to you prior to the purchase of any penny stock. The U.S. Securities and Exchange Commission (the "SEC") has adopted regulations which generally define a "penny stock" to be any equity security that has a market price of less than $5.00 per share, subject to certain exceptions. Depending on market fluctuations, our common stock could be considered to be a "penny stock". A penny stock is subject to rules that impose additional sales practice requirements on broker/dealers who sell these securities to persons other than established customers and accredited investors.For transactions covered by these rules, the broker/dealer must make a special suitability determination for the purchase of these securities. In addition, he must receive the purchaser's written consent to the transaction prior to the purchase. He must also provide certain written disclosures to the purchaser.Consequently, the "penny stock" rules may restrict the ability of broker/dealers to sell our securities, and may negatively affect the ability of holders of shares of our common stock to resell their shares. These disclosures require you to acknowledge that you understand the risks associated with buying penny stocks and that you can afford the loss of your entire investment. Penny stocks are low priced securities that do not have a very high trading volume. Consequently, the price of the stock is often volatile and you may not be able to buy or sell the stock when you want to. BLUE SKY LAWS MAY LIMIT YOUR ABILITY TO SELL YOUR SHARES. IF THE STATE LAWS ARE NOT FOLLOWED, YOU WILL NOT BE ABLE TO SELL YOUR SHARES AND YOU MAY LOSE YOUR INVESTMENT State Blue Sky laws may limit resale of the Shares. The holders of our shares of common stock and persons who desire to purchase them in any trading market that might develop in the future should be aware that there may be significant state law restrictions upon the ability of investors to resell our shares. Accordingly, even if we are successful in having the Shares listed for trading on the Over-The-Counter Bulletin Board (the “OTCBB”) or OTC Market (“Pink Sheets”) , investors should consider any secondary market for the Company's securities to be limited. - 14 - Table of Contents Accordingly, even if we are successful in having the Shares listed for trading on the Over-The-Counter Bulletin Board (the “OTCBB"), investors should consider any secondary market for the Company's securities to be limited. SINCE OUR SOLE OFFICER AND DIRECTOR CURRENTLY OWNS 100% OF THE OUTSTANDING COMMON STOCK, INVESTORS MAY FEEL THAT HIS DECISIONS ARE CONTRARY TO THEIR INTERESTS The Company's sole officer and director, Mr. Francis Manzo, owns 100% of the outstanding shares and will own no less than 75% after this offering is completed. For example, if 50% of the offering is sold, Mr. Manzo will still own 85.7% of the shares issued and outstanding. As a result, he will maintain control of the Company and be able to choose all of our directors. His interests may differ from those of other stockholders. Factors that could cause his interests to differ from the other stockholders include the impact of corporate transactions on the timing of business operations and his ability to continue to manage the business given the amount of time he is able to devote to the Company. FORWARD-LOOKING STATEMENTS This prospectus contains certain forward-looking statements regarding management's plans and objectives for future operations, including plans and objectives relating to our planned entry into our service business. The forward-looking statements and associated risks set forth in this prospectus include or relate to, among other things, (a) our projected profitability, (b) our growth strategies, (c) anticipated trends in our industry, (d) our ability to obtain and retain sufficient capital for future operations, and (e) our anticipated needs for working capital. These statements may be found under "Management's Discussion and Analysis or Plan of Operation" and "Description of Business," as well as in this prospectus generally. Actual events or results may differ materially from those discussed in these forward-looking statements as a result of various factors, including, without limitation, the risks outlined under "Risk Factors" and matters described in this prospectus generally. In light of these risks and uncertainties, the forward-looking statements contained in this prospectus may not in fact occur. The forward-looking statements herein are based on current expectations that involve a number of risks and uncertainties. Such forward-looking statements are based on the assumptions that we will be able to continue our business strategies on a timely basis, that we will attract customers, that there will be no materially adverse competitive conditions under which our business operates, that our sole officer and director will remain employed as such, and that our forecasts accurately anticipate market demand. The foregoing assumptions are based on judgments with respect to, among other things, future economic, competitive and market conditions, and future business decisions, all of which are difficult or impossible to predict accurately and many of which are beyond our control. Accordingly, although we believe that the assumptions underlying the forward-looking statements are reasonable, any such assumption could prove to be inaccurate and therefore there can be no assurance that the results contemplated in forward-looking statements will be realized. In addition, as disclosed elsewhere in this "Risk Factors" section of this prospectus, there are a number of other risks inherent in our business and operations, which could cause our operating results to vary markedly and adversely from prior results or the results contemplated by the forward-looking statements. Increases in the cost of our services, or in our general or administrative expenses, or the occurrence of extraordinary events, could cause actual results to vary materially from the results contemplated by these forward-looking statements. Management decisions, including budgeting, are subjective in many respects and subject to periodic revisions in order to reflect actual business conditions and developments. The impact of such conditions and developments could lead us to alter our marketing, capital investment or other expenditures and may adversely affect the results of our operations. In light of the significant uncertainties inherent in the forward-looking information included in this prospectus, the inclusion of such information should not be regarded as a representation by us or any other person that our objectives or plans will be achieved. USE OF PROCEEDS Our offering is being made on a self-underwritten basis: no minimum number of shares must be sold in order for the offering to proceed. The offering price per share is $0.10. The following table sets forth the potential net proceeds and the uses of proceeds assuming the sale of 25%, 50%, 75% and 100%, respectively, of the securities offered for sale by the Company. The net proceeds in the table below assume $8,000 in costs associated with this offering. Our principal reasons for conducting this offering at this time are to raise capital for completing the packaging design for our Drewrys brand, hiring consultants to assist in negotiating and securing brewing agreements with contract brewers, making required the deposits with contract brewers and packaging suppliers for product, and developing our brand through sales and marketing promotional programs.Total estimated offering expenses of $8,000 to be paid from the proceeds of the offering are for SEC registration fees ($35), Edgarization and printing expenses ($1,500), accounting fees and expenses ($2,000), legal fees and expenses ($3,000), blue sky fees and expenses ($500), transfer agent fees ($500), and miscellaneous expenses ($465) connected with this offering.No other expenses of the offering are anticipated being paid from the proceeds of the offering. - 15 - Table of Contents If 25% of Shares Sold If 50% of Shares Sold If 75% of Shares Sold If 100% of Shares Sold Offering Proceeds $ Offering Expenses: SEC Registration 35 35 35 35 Edgarization and printing Accounting Legal Blue sky Transfer Agent Miscellaneous Total Offering Expenses Drewrys BrandPackaging Development Sales/Marketing/Promotion Production/Inventory/Supplies Consultant Fees Working Capital/Fees/Licenses Total $ The foregoing represents our best estimate of the allocation of the proceeds of this offering based on planned use of funds for the our operations and current objectives.We may need to reallocate funds from time to time if our management believes such reallocation to be in our best interest for uses that may or may not have been herein anticipated.Pending the use of the proceeds from this offering, we do not intend to place such proceeds in any interest bearing investments. The funds raised through this offering will first be used to cover mandatory operating expenses over the next year such as public company requirements with audit, SEC filings, and reporting. We anticipate these costs to be approximately $8,000 through the end of the Company's fiscal year. - Drewrys Brand Packaging Development A portion of the proceeds from this offering will be used to pay for packaging design of the Drewrys brand and trademark. These costs include actual can design, carton designs, and packaging designs. These final designs will be later used to further develop point-of-sale materials. The amount expended varies based on the amount of capital raised in the offering. As more capital is raised, the Company could further expand its expenditures in the category to include additional packaging options including designs for labels for larger cans and for different sizes of glass bottle packaging. If more than 25% of the offering is raised, an additional $10,000 to $15,000 will be allocated to further develop additional packaging sized of cans, bottles and packaging options for the Drewrys brand. The Drewrys brand packaging design must be completed before any product contract manufacturing or distribution agreement starts. We anticipate the packaging design will cost approximately $10,000. The additional capital will be allocated towards making the required deposits to the contract brewer for actual beer product and for actual product packaging (cans, cartons, labels) for the liquid beer. - 16 - Table of Contents - Sales/Marketing/Promotion A portion of the proceeds from this offering will be used to pay for actual point of purchase and marketing material to promote the Drewrys brand with distributors and retail customers. If more than 25% of the offering is raised, additional funds as listed in the Use of Proceeds schedule above will be allocated to expand the Company’s marketing activities into other Midwestern States. These proceeds will be used to develop a regional marketing program to re-introduce the Drewrys brand to those wholesalers and distributors who will contact the retail stores, restaurants and taverns/bars in the trade area the Company has targeted.These marketing and promotional dollars may be for such items as drinking glasses and coasters, neon signs, cardboard signs, billboards, pictures of the Company’s products on delivery trucks, advertisements in retailers’ sales sheets and promotions, and other beer related merchandise. The Company plans to target the convenience and liquor store sales channel initially to re-introduce our beer brands. - Production/Inventory/Supplies A portion of the proceeds raised in this offering will be expended to pay for actual packaging materials including cans, cartons, and shipping cases that will be need before actual production . Also, a deposit to the contract brewer will be needed to pay for actual liquid beer product. If more than 25% of the offering is raised, the Company will expand the amount of actual product and raw materials and packaging on hand to contract manufacture additional beer product, and have an inventory of unfinished and finished goods available for sale. - Consultant Fees A portion of the proceeds from this offering will be expended to hire a marketing and beer production specialist that will assist and manage the Company’s efforts with coordinating its initial batch run of liquid beer with the raw materials and packaging supplies. This individual will have the hands-on production expertise to manage the Company’s relationship with the contract brewer. If more than 25% of the offering is raised additional fees will be incurred for use of outside consultant services in the areas of product and marketing activities. - Working Capital/Fees/Licenses This portion of the proceeds received in this offering will be used to pay for any minor expenses and fees that are not determined at this time. In addition, any cost associated with registering the trademarks with the United States patent and trademark Office will come from this expenditure category. All increases in the various columns in the use of proceeds are in direct relationship to an increase in the amount raised in this offering, and those amounts are applied to each category for additional production of the Drewrys brand beer product and promotion of said product. Should the Company raise less than the maximum amount of this offering, the Company may be forced to adjust its business operation in order to achieve its proposed business plan. Because actual beer brewing production will be done by third parties, the amount of capital required to have a finished product ready for the market is substantially reduced. The Drewrys brand which will be our first branded product produced.At this time, we have no contractual relationships with product vendors and suppliers and their financial support may be limited. - 17 - Table of Contents If the Company does not sell at least 25% of the shares being offered or less than $75,000, it will have to scale back its proposed operations accordingly.The first $8,000 raised will be allocated to paying the costs of the Offering.The balance, $67,000, will be allocated first to the Drewrys brand packaging design and obtaining finished product to market.However, if the proceeds raised are less than the full amount being sought, the Company may need to secure additional financing or attempt to make other arrangements with suppliers in order to develop a product and get that product to market. - Alternative Financial Arrangements In the current economic environment, bank financings are not available generally for development stage entities, so all transactions will likely be for cash or source non-traditional avenues of finance such as factors.The Company has had discussions with various small business finance companies that provide account receivable financings (factoring) and purchase order financings. The Company feels that it would be successful in arranging for outside alternative financings provided that Company was able to get its products into production. To achieve this goal, the Company must raise at least $75,000 in gross proceeds. We have discussed account receivable financing (factoring) with various independent small business finance companies who that would advance funds to our suppliers based on purchase orders with beer distributors.These funds would go directly to our various suppliers and contract brewers for finished goods which would go directly to our beer distributors. The distributor would pay the factor directly and any proceeds in excess of the cost of goods expended by the factor and the factor’s finance fee would remit directly to the Company. The first production run of the Drewrys beer will be marketed through distributors. Should this initial product sales generate interest for further orders, the Company may use other financing methods to purchase product including, but not limited to, factoring receivables and purchase order financings through third-parties. There are no current arrangements at this time with any such finance entities. There can be no assurance by the Company that these strategies and estimates will not change in the future. Because the Company will use a contract brewer to supply actual beer product, it has the flexibility to order beer product based on the initial amount of funds raised. It also gives the Company the flexibility to make and ship the product as orders are received from the distribution network without holding inventory. The amount of beer purchased from the contract brewer will depend upon the amount raised in this offering. - Less than $75,000 Raised in this offering If the Company raises less than $75,000, funds will be allocated in the following order based on expected expenditures. The first $8,000 will be used for costs in connection with this offering and to keep the legal entity current in its obligations to state and local business licenses. The next $10,000 will be used to complete the Drewrys’ packaging and artwork for the Drewrys 18-oz and 24-oz cans.The balance of funds raised will be used to acquire cans and some actual beer product to market in the Chicago area Subsequently, the Company will look for alternatives to having product made including licensing the brands to another brewer, or having financial arrangements in place for a factor to advance funds for production based on a purchase order from a beer distributor. If the Company does not sell at least 25% of the shares being offered or or less than $75,000, it will have to scale back its proposed operations accordingly.The first $8,000 raised will be allocated to paying the costs of the Offering.The balance, $67,000, will be allocated first to the Drewrys brand packaging design and obtaining finished product to market.However, if the proceeds raised are less than the full amount being sought, the Company may need to secure additional financing or attempt to make other arrangements with suppliers in order to develop a product and get that product to market. The Company’s President will contact local beer distributors to gauge their interest in carrying the Company’s products and will work with consultants to make arrangement with a contract brewer to begin limited production of the Drewrys beer product that these distributors expressed the greatest interest in distributing. None of the proceeds will be paid to the President of the Company, Francis Manzo, or to any entity controlled by him. All proceeds will be used by the Company for its business operation. - 18 - Table of Contents DETERMINATION OF OFFERING PRICE As there is no established public market for our shares, the offering price and other terms and conditions relative to our shares have been arbitrarily determined by Drewrys and do not bear any relationship to assets, earnings, book value, or any other objective criteria of value. In addition, no investment banker, appraiser, or other independent third party has been consulted concerning the offering price for the shares or the fairness of the offering price used for the shares. The offering price of $0.10 per share may not reflect the market price of the shares after the offering. The proceeds from the sale of the securities will be placed directly into the Company's account and there will not be an escrow account. All proceeds from the sale of the securities are non-refundable, except as may be required by applicable laws. The price of the current offering is fixed at $0.10 per share. This price is significantly greater than the price paid by the company's sole officer and director for common equity since the company's inception on October 11, 2010.The company's sole officer and director paid $0.001 per share, par value, a difference of $0.099 per share lower than the share price in this offering. DILUTION OF THE PRICE YOU PAY FOR YOUR SHARES Dilution represents the difference between the offering price and the net tangible book value per share immediately after completion of this offering. Net tangible book value is the amount that results from subtracting total liabilities and intangible assets from total assets. Dilution arises mainly as a result of our arbitrary determination of the offering price of the shares being offered. Dilution of the value of the shares you purchase is also a result of the lower book value of the shares held by our existing stockholders. The following tables compare the differences of your investment in our shares with the investment of our existing stockholders. Our net tangible book value as of December 31,2011 was approximately $(13,337). Our shareholder directly invested $9,000 or $0.001 per share of common stock.Net tangible book value per share represents total tangible assets less total liabilities, divided by the number of shares of common stock outstanding.After giving effect to the issuance and sale by us of 25%, 50%, 75% and 100% of the shares of Common Stock in this offering at the public offering price of $0.10 per share, which has been fixed for the duration of the offering, and after deducting our estimated offering expenses in the amount of $8,000, our pro forma as adjusted net tangible book value per share as of December 31,2011 would have been approximately $0.01, $0.015, $0.021, and $0.026 per share, respectively.The following table illustrates this dilution to new investors on a per common share basis: If 25% of Shares Sold, If 50% of Shares Sold, If 75% of Shares Sold, If 100% of Shares Sold, Pro forma public offering price per share. $ Net tangible book value per share as of December 31,2011 $ Increase per share attributable to current shareholder $ Pro forma as adjusted net tangible book value per share after this offering $ Dilution per share to new investors $ The following table sets forth as of December 31,2011, on a pro forma as adjusted basis, the differences between (1)the number of shares of common stock purchased from us, the total consideration paid and the average price per share paid, in each case by our existing shareholder, and (2)the number of shares of common stock purchased from us, the total consideration paid and the average price per share paid, in each case by investors purchasing shares in this offering, based on the initial public offering price of $0.10 per share of Common Stock and before deducting our estimated offering expenses. Shares Purchase Total Consideration Average Price Per Share Number Percent Amount Percent Existing shareholders % $ % New investors % $ % Total % $ % - 19 - Table of Contents THE OFFERING BY THE COMPANY Drewrys is registering 3,000,000 shares of its common stock for offer and sale. There is currently no active trading market for our common stock, and such a market may not develop or be sustained. After our registration statement is declared by effective by the SEC, we plan to develop a trading market. In order to do so, we have to retain an authorized OTC Bulletin Board market maker. The market maker will file Form 211 with FINRA (Financial Industry Regulatory Authority). Once we are approved with FINRA, our stock will be quoted on the OTCBB or OTC Market Group’s system. There can be no assurances that we will be able to retain an authorized OTCBB or OTC Market market- maker and furthermore, there can be no assurance that we will be approved by FINRA. At the date hereof, we are not aware that any market maker has any such intention to make any filing on our behalf. All of the shares registered herein will become effective for sale to investors. The company will not offer the shares through a broker-dealer or anyone affiliated with a broker-dealer. NOTE: As of the date of this prospectus, our sole officer and director, Mr. Francis Manzo, owns 9,000,000 common shares, which are subject to Rule 144 restrictions. There is currently one (1) shareholder of our common stock. The company is hereby registering 3,000,000 common shares. The price per share is $0.10. In the event the company receives payment for the sale of their shares, Drewrys will receive all of the proceeds from such sales. Drewrys is bearing all expenses in connection with the registration of the shares of the company. PLAN OF DISTRIBUTION We are offering the shares on a "self-underwritten" basis directly through Mr. Manzo, our sole executive officer and director, who will not receive any commissions or other remuneration of any kind for selling shares in this offering, except for the reimbursement of actual out-of-pocket expenses incurred in connection with the sale of the common stock. The offering will conclude at the earlier of when all 3,000,000 shares of common stock have been sold or 180 days after this registration statement becomes effective with the Securities and Exchange Commission. This offering is a self-underwritten offering, which means that it does not involve the participation of an underwriter to market, distribute or sell the shares offered under this prospectus. We will sell shares on a continuous basis.We reasonably expect the amount of securities registered pursuant to this offering to be offered and sold within 180 days from this initial effective date of this registration. In connection with his selling efforts in the offering, Mr. Manzo will not register as broker-dealer pursuant to Section 15 of the Exchange Act, but rather will rely upon the "safe harbor" provisions of Rule 3a4-1 under the Exchange Act. Generally speaking, Rule 3a4-1 provides an exemption from the broker-dealer registration requirements of the Exchange Act for persons associated with an issuer that participate in an offering of the issuer's securities. Francis Manzo is not subject to any statutory disqualification, as that term is defined in Section 3(a)(39) of the Exchange Act. Francis Manzo will not be compensated in connection with his participation in the offering by the payment of commissions or other remuneration based either directly or indirectly on transactions in our securities. Mr. Manzo is not and has not been within the past 12 months, a broker or dealer, and is not within the past 12 months, an associated person of a broker or dealer. At the end of the offering, Mr. Manzo will continue to primarily perform substantial duties for us or on our behalf otherwise than in connection with transactions in securities. Mr. Manzo has not participated in selling an offering of securities for any issuer more than once every 12 months other than in reliance on Exchange Act Rule 3a4-1(a)(4)(i) or (iii). 9,000,000 common shares are issued and outstanding as of the date of this prospectus. The company is registering an additional 3,000,000 shares of its common stock for possible resale at the price of $0.10 per share. Drewrys will receive all proceeds from the sale of the shares by the company. The price per share is $0.10. However, Drewrys common stock may never be quoted on the OTCBB or OTC Markets or listed on any exchange. None of the proceeds from this offering will be going to the existing shareholder, management or related parties. - 20 - Table of Contents The company's shares may be sold to purchasers from time to time directly by, and subject to, the discretion of the company. Further, the company will not offer their shares for sale through underwriters, dealers, or agents or anyone who may receive compensation in the form of underwriting discounts, concessions or commissions from the company and/or the purchasers of the shares for whom they may act as agents. The shares sold by the company may be sold occasionally in one or more transactions at a fixed price of $0.10 per share. The shares may not be offered or sold in certain jurisdictions unless they are registered or otherwise comply with the applicable securities laws of such jurisdictions by exemption, qualification or otherwise. We intend to sell the shares only in the states in which this offering has been qualified or an exemption from the registration requirements is available, and purchases of shares may be made only in those states. In addition and without limiting the foregoing, the company will be subject to applicable provisions, rules and regulations under the Exchange Act with regard to security transactions during the period of time when this Registration Statement is effective. Drewrys will pay all expenses incidental to the registration of the shares (including registration pursuant to the securities laws of certain states). LEGAL PROCEEDINGS We are not a party to any material legal proceedings and to our knowledge; no such proceedings are threatened or contemplated by any party. BUSINESS The following summary is qualified in its entirety and should be read in conjunction with the more detailed information and Financial Statements and the Notes thereto appearing elsewhere in this Registration Statement. Company Summary Drewrys Brewing Company is a development stage entity that intends to engage as a beer marketing company intending to develop beer-type products and sell them to beer distributors and wholesalers who will in turn sell the products to retailers for sales to consumers.The Company is based in McHenry, Illinois. The Company was started by Francis Manzo and incorporated in Nevada on October 11, 2010. Drewrysoperations are located in a home office. The Company currently has no business operations and no revenues to date. The Company was incorporated by its’ president and acquired the trademarks Drewrys, Holihan and Canadian Ace from its president and an entity, Aventura Beverages Inc., controlled by him. Thewas a beer brewed in the Midwestcalled "Drewrys" which had history dating to 1978(Chicago, Illinois and South Bend, Indiana) with a heritage dating back to 1878 and was distributed in Indiana, Illinois, Iowa, Michigan, Ohio, and Wisconsin. In the early 1960’s, it was the 15th largest brewery at that time and was a publicly traded entity known as Drewrys USA Ltd Drewrys was then acquired by Associated Brewing Company of Detroit, Michigan, who was then subsequently acquired by the G. Heileman Brewing Company in La Crosse, Wisconsin.The Company’s research indicates that Heileman Brewing filed bankruptcy in 1991 and went out of business in 1996.Eventual brewery mergers, bankruptcies and the competitive nature of the beer industry saw the brand decline in volume until it was eliminated from the retail space by the late 1990’s. Holihan was a beer brewed by the Diamond Springs Brewery, Inc. of Lawrence, Massachusetts. The history of this brand is not widely known, but it is believed was last sold in the 1960-1970’s period. Canadian Ace was a beer brewed in Chicago by the Manhattan Brewing Company and the label was thensubsequently acquired by other small brewers that went out of business. Beer sold under the Canadian Ace label was last sold in the early 1970’s, and not been seen on the market since. Canadian Ace was a beer considered controlled by Al Capone during the 1920’s and 1930’s. Canadian Ace was a beer brewed in Chicago by the Manhattan Brewing Company and the label was thensubsequently acquired by other small brewers that went out of business. Beer sold under the Canadian Ace label was last sold in the early 1970’s, and not been seen on the market since. Canadian Ace was a beer considered controlled by Al Capone during the 1920’s and 1930’s. The Company’s CEO, Frank Manzo, investigated and researched beers that had ceased production due to bankruptcy or business failures.After investigating the background of these various beers, when possible, Mr. Manzo, through his wholly-owned company, Aventura Beverages Inc., filed for the trademarks of these discontinued beer names. After incorporating Drewrys, Mr. Manzo and Aventura Beverages transferred these trademarks to the Company at the same cost they paid for them, $275.00 each.The Company has no affiliation and no agreements with the prior owners of the trademarks or names and believes that they all went out of business more than ten years ago.As such, the
